Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds (US 4416249 A), hereinafter Reynolds.

Regarding claim 1, Reynolds discloses a gas grill charcoal holder comprising: 
a plurality of mounting rods (65), each of the plurality of mounting rods having a central engagement portion (75) and a pair of lateral support portions (Supporting elements 72), the central engagement portion being configured to selectively engage a burner heat shield of a gas grill (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the central engagement portion 75 is configured to selectively engage a burner heat shield of a gas grill in that it would be capable of doing so); and 
a pair of charcoal supports coupled to each of the plurality of mounting rods, the pair of charcoal supports being coupled to the pair of lateral support portions (72), each of the pair of charcoal supports being configured to hold a plurality of charcoal briquettes (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of 

    PNG
    media_image1.png
    507
    582
    media_image1.png
    Greyscale

Regarding claim 2, Reynolds discloses the gas grill charcoal holder of claim1 further comprising each of the pair of charcoal supports being V-shaped (Elements 73 have a V-shape), each of the pair of charcoal supports having an internal side (73) and an external side (74).

Regarding claim 3, Reynolds discloses the gas grill charcoal holder of claim 2 further comprising each of the pair of charcoal supports being V-shaped with the internal side perpendicular the external side (Figure 4).

    PNG
    media_image2.png
    183
    292
    media_image2.png
    Greyscale

Regarding claim 6, Reynolds discloses the gas grill charcoal holder of claim 2 further comprising each of the plurality of mounting rods being W-shaped (Figure 4).

Regarding claim 8, Reynolds discloses the gas grill charcoal holder of claim 1 further comprising the plurality of mounting rods being two mounting rods (Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kronman (US 6161534 A), hereinafter Kronman, in view of O’Shea (US 20020166460 A1), hereinafter O’Shea, and further in view of Reynolds.

Regarding claims 1, 2, 6, and 7, Kronman discloses a gas grill charcoal holder comprising: 
an engagement portion (Figure 4D), the engagement portion being configured to selectively engage a support of a gas grill (50); and 
a charcoal support, the charcoal support being configured to hold a plurality of charcoal briquettes (“briquettes 13 into the fuel basket 40” column 5, line 2).

    PNG
    media_image3.png
    451
    830
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    431
    569
    media_image4.png
    Greyscale

Kronman does not disclose:
a plurality of mounting rods, each of the plurality of mounting rods having a central engagement portion and a pair of lateral support portions, the central engagement portion being configured to selectively engage a burner heat shield of a gas grill;  
a pair of charcoal supports coupled to each of the plurality of mounting rods, the pair of charcoal supports being coupled to the pair of lateral support portions, each of the pair of charcoal supports being configured to hold a plurality of charcoal briquettes;
each of the pair of charcoal supports being V-shaped, each of the pair of charcoal supports having an internal side and an external side;
each of the plurality of mounting rods being W-shaped; or
the central engagement portion forming a right angle.

However, O’Shea teaches:

a pair of supports (38,40,26,28), the pair of supports being coupled to the pair of lateral support portions (Figure 5), each of the pair of charcoal supports being configured to hold a plurality of elements (“woodchips and the like” paragraph [0030]);
each of the pair of supports being V-shaped (26 and 38 form an angle which may be described as V-shaped. Likewise, 28 and 40), each of the pair of supports having an internal side (38,40) and an external side (26,28); and
the central engagement portion forming a right angle (“Preferably, each of the two inclined sides is outwardly pitched by approximately 47.5.degree. from a vertical axis extending through the apex 34c, 36c, as illustrated along line Q with reference to line N in FIG. 4” paragraph [0029] emphasis added).

    PNG
    media_image5.png
    514
    652
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    582
    708
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    636
    505
    media_image7.png
    Greyscale


a central engagement portion and a pair of lateral support portions, the central engagement portion being configured to selectively engage a burner heat shield of a gas grill; 
a pair of supports, the pair of supports being coupled to the pair of lateral support portions, each of the pair of charcoal supports being configured to hold a plurality of elements;
each of the pair of supports being V-shaped, each of the pair of supports having an internal side and an external side; and
the central engagement portion forming a right angle as is taught in O’Shea, in the gas grill charcoal holder disclosed by Kronman.
One would have been motivated to include: 
a central engagement portion and a pair of lateral support portions, the central engagement portion being configured to selectively engage a burner heat shield of a gas grill; 
a pair of supports, the pair of supports being coupled to the pair of lateral support portions, each of the pair of charcoal supports being configured to hold a plurality of elements; 
each of the pair of supports being V-shaped, each of the pair of supports having an internal side and an external side; and
the central engagement portion forming a right angle because O’Shea states “It can be seen from the foregoing that there is provided in accordance with this invention a simple and easily operated smoker device” (paragraph [0036]). Therefore, including the features of O’Shea will simplify use of the charcoal holder of Kronman.

Kronman, as modified by O’Shea, does not disclose a plurality of W-shaped mounting rods, each of the plurality of mounting rods having the central engagement portion and the pair of lateral support portions.



In view of the teachings of Reynolds, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a plurality of W-shaped mounting rods, each of the plurality of mounting rods having the central engagement portion and the pair of lateral support portions as is taught in Reynolds, in the gas grill charcoal holder as presently modified.
One would have been motivated to include a plurality of W-shaped mounting rods, each of the plurality of mounting rods having the central engagement portion and the pair of lateral support portions because Reynolds states “With the present invention, metalic radiant elements of low mass are disposed in close proximity to the direction of the gas flame for efficient heat absorption and radiation. It is also an object of this invention to provide a burner and radiant combination which is easily manufactured and of durable character that is readily maintained. With the present invention, assembly and disassembly is obviously simple and conducive to cleanliness” (column 2, line 1). Substituting the solid configuration with one having connecting mounting rods will reduce the mass of the holder making it lightweight and less expensive to produce. Additionally, Reynolds is “easily manufactured,” therefore adopting the features thereof will simplify manufacture of the holder.

Regarding claim 4, Kronman, as modified by O’Shea and Reynolds, discloses the gas grill charcoal holder of claim 2 further comprising each of the internal side and the external side having a plurality of perforations (“The perforations 42, of which only exemplary perforations are shown in FIG. 1, are preferably round and 3/16 inch (4.8 mm) in diameter and about 1/4 inch (6.4 mm) from center to center, arranged in a honey-comb fashion” column 3, line 3 of Kronman. The charcoal holder has been modified by O’Shea to possess supports with internal and external sides).

Regarding claim 5, Kronman, as modified by O’Shea and Reynolds, discloses the gas grill charcoal holder of claim 4 further comprising each of the plurality of perforations being circular, the 

Regarding claim 9, Kronman discloses a gas grill charcoal holder comprising: 
an engagement portion (Figure 4D), the engagement portion being configured to selectively engage a support of a gas grill (50); and 
a charcoal support (“fuel basket 40” column 2, line 64), the charcoal support having a plurality of perforations, each of the plurality of perforations being circular, the plurality of perforations being colinearly aligned (“The perforations 42, of which only exemplary perforations are shown in FIG. 1, are preferably round and 3/16 inch (4.8 mm) in diameter and about 1/4 inch (6.4 mm) from center to center, arranged in a honey-comb fashion” column 3, line 3 of Kronman. A honeycomb pattern is also a plurality of offset rows of collinear holes), the charcoal support being configured to hold a plurality of charcoal briquettes (“briquettes 13 into the fuel basket 40” column 5, line 2).

Kronman does not disclose:
a plurality of mounting rods, each of the plurality of mounting rods being W-shaped, each of the plurality of mounting rods having the central engagement portion and a pair of lateral support portions, the central engagement portion forming a right angle, the central engagement portion being configured to selectively engage a burner heat shield of a gas grill; or 
a pair of charcoal supports coupled to each of the plurality of mounting rods, the pair of charcoal supports being coupled to the pair of lateral support portions, each of the pair of charcoal supports having an internal side and an external side, each of the pair of charcoal supports being V-shaped with the internal side perpendicular the external side, each of the internal side and the external side having a plurality of perforations, each of the plurality of perforations being circular, the plurality of perforations being colinearly aligned, each of the pair of charcoal supports being configured to hold a plurality of charcoal briquettes.

However, O’Shea teaches:
a pair of lateral support portions (42), the central engagement portion forming a right angle (“Preferably, each of the two inclined sides is outwardly pitched by approximately 47.5.degree. from a vertical axis extending through the apex 34c, 36c, as illustrated along line Q with reference to line N in FIG. 4” paragraph [0029] emphasis added), the central engagement portion being configured to selectively engage a burner heat shield of a gas grill (“a heat diffuser, heat bar or plate, or sear bar 20” paragraph [0027]); or 
a pair of supports (38,40,26,28), the pair of supports being coupled to the pair of lateral support portions (Figure 5), each of the pair of charcoal supports having an internal side (38,40) and an external side (26,28), each of the pair of charcoal supports being V-shaped (26 and 38 form an angle which may be described as V-shaped. Likewise, 28 and 40), each of the pair of supports being configured to hold a plurality of elements (“woodchips and the like” paragraph [0030]).

In view of O’Shea’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a pair of lateral support portions, the central engagement portion forming a right angle, the central engagement portion being configured to selectively engage a burner heat shield of a gas grill; or 
a pair of supports, the pair of supports being coupled to the pair of lateral support portions, each of the pair of charcoal supports having an internal side and an external side, each of the pair of charcoal supports being V-shaped, each of the pair of supports being configured to hold a plurality of elements as is taught in O’Shea, in the gas grill charcoal holder disclosed by Kronman.
One would have been motivated to include: 
a pair of lateral support portions, the central engagement portion forming a right angle, the central engagement portion being configured to selectively engage a burner heat shield of a gas grill; or 
a pair of supports, the pair of supports being coupled to the pair of lateral support portions, each of the pair of charcoal supports having an internal side and an external side, each of the pair of charcoal supports being V-shaped, each of the pair of supports being configured to hold a plurality of elements 

The examiner notes that Kronman discloses perforations in the support surface and that the support surface has been modified by O’Shea to be supports having internal and external sides. The combination will therefore teach each of the internal side and the external side having a plurality of perforations, each of the plurality of perforations being circular, the plurality of perforations being colinearly aligned.

Kronman, as modified by O’Shea, does not disclose:
a plurality of mounting rods, each of the plurality of mounting rods being W-shaped, each of the plurality of mounting rods having the central engagement portion and the pair of lateral support portions; or 
the pair of charcoal supports coupled to each of the plurality of mounting rods, the internal side perpendicular the external side.

However, Reynolds teaches:
a plurality of mounting rods (65), each of the plurality of mounting rods being W-shaped (Figure 4), each of the plurality of mounting rods having the central engagement portion (75) and the pair of lateral support portions (Supporting elements 72); or 
the pair of supports (72) coupled to each of the plurality of mounting rods (Figure 5), the internal side (73) perpendicular the external side (74).

In view of the teachings of Reynolds, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 

the pair of supports coupled to each of the plurality of mounting rods, the internal side perpendicular the external side as is taught in Reynolds, in the gas grill charcoal holder as presently modified.
One would have been motivated to include: 
a plurality of mounting rods, each of the plurality of mounting rods being W-shaped, each of the plurality of mounting rods having the central engagement portion and the pair of lateral support portions; or 
the pair of supports coupled to each of the plurality of mounting rods, the internal side perpendicular the external side because Reynolds states “With the present invention, metalic radiant elements of low mass are disposed in close proximity to the direction of the gas flame for efficient heat absorption and radiation. It is also an object of this invention to provide a burner and radiant combination which is easily manufactured and of durable character that is readily maintained. With the present invention, assembly and disassembly is obviously simple and conducive to cleanliness” (column 2, line 1). Substituting the solid configuration with one having connecting mounting rods will reduce the mass of the holder making it lightweight and less expensive to produce. Additionally, Reynolds is “easily manufactured,” therefore adopting the features thereof will simplify manufacture of the holder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kronman (US 5481965 A) 

    PNG
    media_image8.png
    348
    514
    media_image8.png
    Greyscale

Garces (US 20200054032 A1) 

    PNG
    media_image9.png
    507
    597
    media_image9.png
    Greyscale

Lee (US 20080271613 A1)

    PNG
    media_image10.png
    714
    569
    media_image10.png
    Greyscale

Ryan (US 6205996 B1) 

    PNG
    media_image11.png
    439
    835
    media_image11.png
    Greyscale

Martin (GB 1153861 A)

    PNG
    media_image12.png
    191
    402
    media_image12.png
    Greyscale

Stuck (US D383356 S) 

    PNG
    media_image13.png
    172
    453
    media_image13.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762